Title: Schedule A: [Estimate of the Funds Proposed in the Annexed Report], [13 December 1790]
From: 
To: 


SCHEDULE A.

Estimate of the Probable Product of the Funds Proposed in the Annexed Report



Dollars


4000.000 Gallons of distilled spirits imported from foreign Countries  at8 Cents ⅌ Gallon
}
320 000


3500 000 Gallons of spirits distilled in the United States from foreign Materials at 11 Cents ⅌ Gallon
}
385 000


3000 000 ditto distilled from Materials of the United states at 9 Cents ⅌ Gall.
}
270 000


Total Dollars
975 000


